NIX, Judge.
Plaintiff in Error, Eugene Paul Peter-man, hereinafter referred to as the defendant, was charged by information in the District Court of Garfield County with the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, Second Offense. He was tried by a jury, found guilty, and his punishment assessed at Two Years in the penitentiary, and a fine of $100.00.
His appeal was lodged in this Court on May 4, 1966; with a brief due by June 4, 1966. No brief was ever filed, nor extension of time requested. Therefore, on August 9, 1966, the cause was summarily submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
This Court has consistently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the rec-' ords only for fundamental error. If *708none appears of record the Judgment will he affirmed.”
This Court has carefully examined the record and reviewed the testimony in the instant case, and find no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby
Affirmed.
BUSSEY, P. J., and BRETT, J., concur.